UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1107


HUI FANG XIAO,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 28, 2010                   Decided:   August 11, 2010


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gregory Marotta, LAW OFFICE OF RICHARD TARZIA, Belle Mead, New
Jersey, for Petitioner.   Tony West, Assistant Attorney General,
Mary Jane Candaux, Assistant Branch Director, Matthew A.
Connelly, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hui Fang Xiao, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration      judge’s     denial      of       her    requests    for    asylum          and

withholding of removal.

              Xiao   first    challenges           the    determination          that       she

failed   to    establish     her     eligibility         for   asylum.           To   obtain

reversal of a determination denying eligibility for relief, an

alien    “must   show   that       the    evidence        [s]he     presented         was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                   INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).          We have reviewed the evidence of record and

conclude      that   Xiao    fails       to   demonstrate         that     the    evidence

compels a contrary result.               We therefore find that substantial

evidence supports the denial of relief.

              Additionally, we uphold the denial of Xiao’s request

for withholding of removal.               “Because the burden of proof for

withholding of removal is higher than for asylum — even though

the facts that must be proved are the same — an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                        Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                         Because Xiao failed to



                                              2
establish that she is eligible for asylum, she cannot meet the

higher standard for withholding of removal.

           Accordingly,   we   deny   the   petition   for   review. ∗     We

dispense   with   oral    argument    because   the    facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DENIED




     ∗
       It does not appear that Xiao requested relief under the
Convention Against Torture before the immigration judge; the
Board nonetheless addressed Xiao’s contention on appeal that she
was entitled to such relief.   Although the Board’s decision to
address this issue arguably excused Xiao’s failure to raise it
before the immigration judge, cf. Xian Tuan Ye v. Dep’t of
Homeland Security, 446 F.3d 289, 296-97 (6th Cir. 2006), we note
that she failed to raise any specific claims regarding her
eligibility for such relief before this court.      We therefore
conclude that Xiao has waived appellate review of this claim.
See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th
Cir. 1999).



                                      3